Citation Nr: 1035432	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-31 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from January 1941 to September 
1945.  He died in April 2008.  The appellant is the Veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

On her August 2009 substantive appeal (VA Form 9), the appellant 
requested a Travel Board hearing at the local RO.  In June 2010, 
the appellant informed the RO that she could not travel to attend 
the hearing.  Thus, the Board finds that the appellant 
essentially has withdrawn her Board hearing request.  See 
38 C.F.R. § 20.704 (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in April 
2008.  The immediate cause of death is listed as myocardial 
infarction with congestive heart failure and arteriosclerotic 
disease listed as underlying causes of death.  

2.  At the time of his death, service connection was in effect 
for gunshot wound with anatomical loss of the right eye, right 
side headaches associated with gunshot wound with anatomical loss 
of the right eye, appendectomy scar, and gunshot wound, group 
XIV, anterior left thigh.  

3.  The competent medical evidence shows that the causes of the 
Veteran's death are not related to active service.  

4.  At the time of his death, the Veteran had not been rated 
totally disabled for 10 continuous years immediately preceding 
his death; he was not rated totally disabled continuously after 
his discharge from service in September 1945 for a period of not 
less than 5 years immediately preceding death; and he was not a 
former prisoner of war.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2009).

2.  The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  If VCAA notice is provided 
after the initial decision, however, such a timing error can be 
cured by subsequent readjudication of the claim in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a Veteran as 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a pre-decisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the appellant 
in June 2008 and January 2010 that fully addressed all required 
notice elements.  These letters informed the appellant of what 
evidence was required to substantiate her claims and of the 
appellant's and VA's respective duties for obtaining evidence.  

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice as to what is required to substantiate a 
claim for service connection was provided in June 2008 and 
January 2010, after the currently appealed rating decision was 
issued in September 2008.  The appellant's claims were 
readjudicated in a July 2009 SOC and in a March 2010 SSOC, after 
all relevant VCAA-compliant notice was provided.  Thus, the Board 
finds that any error in the timing of the notice provided in this 
claim was harmless.  Mayfield, 20 Vet. App. at 543.  Further, 
because the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording her the opportunity to give testimony before the RO and 
the Board, although she declined to do so.  It appears that all 
known and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; the appellant 
has not contended otherwise.  The RO has obtained the Veteran's 
VA outpatient treatment records dated from 2002 to 2006 as well 
as all treatment records from health care providers who treated 
the Veteran prior to his death.  There is no competent evidence, 
other than the appellant's statements, which indicates that the 
cause of the Veteran's death may be associated with service.  The 
appellant is not competent to testify as to the cause of the 
Veteran's death as it requires medical expertise.  In summary, VA 
has done everything reasonably possible to notify and to assist 
the appellant and no further action is necessary to meet the 
requirements of the VCAA.

Cause of Death

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a Veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002 & Supp. 
2009).

The death of a Veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a) 
(2009).  The service-connected disability will be considered the 
principal (primary) cause of death when such disability, either 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death, that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

The Veteran died in April 2008.  At the time of his death, 
service connection was in effect for the following disabilities: 
gunshot wound with anatomical loss of the right eye, rated 40 
percent disabling from October 1946; headaches, right side, 
associated with gunshot wound with anatomical loss of the right 
eye, rated as 10 percent disabling from March 1978 and as 30 
percent disabling from December 2001; appendectomy scar, rated 
noncompensable from October 1946; and gunshot wound, group XIV, 
anterior thigh, left, rated as noncompensable from October 1946.  

The Veteran's death certificate lists the immediate cause of 
death as myocardial infarction, with congestive heart failure and 
arteriosclerotic disease listed as underlying causes of death.  

The Board finds the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death.  There is no competent evidence supporting a 
finding that the Veteran died as a result of a disability that 
was incurred in or aggravated by active service.  In this regard, 
the Board notes that the competent, credible, and probative 
evidence of record preponderates against a finding that the 
disabilities identified as the immediate and underlying causes of 
death were incurred or aggravated by service.  Indeed, the 
service treatment records do not contain any complaints, 
treatment, or findings of a heart disability that was incurred 
during service and the post-service treatment records do not 
contain any indication that the Veteran's chronic heart 
disability, to include myocardial infarction, congestive heart 
failure, and arteriosclerotic disease, was incurred or aggravated 
during service or otherwise related to a service-connected 
disability.  In this context, review of the post-service 
treatment records reflects that the Veteran has suffered from 
heart problems since approximately 1978.  The evidence shows that 
the Veteran has suffered several myocardial infarctions since 
February 1978 and that he has required cardiac catheterization, 
stent placement, and angioplasty.  The evidence also shows the 
Veteran has been diagnosed as having, among other things, carotid 
disease, hypertension, arteriosclerotic heart disease, and 
chronic obstructive pulmonary disease (COPD).    

While the post-service treatment records reflect a long-standing 
history of heart problems, the evidence of record does not 
reflect that the Veteran's heart condition began in, was 
aggravated by, or is otherwise related to active service.  Nor 
does the evidence reflect that the Veteran's heart condition 
began during his first post-service year (i.e., by September 
1946).  Indeed, as noted, the evidence reflects that the 
Veteran's heart problems began with his initial myocardial 
infarction in February 1978, several decades after his service 
separation.  There was no indication at that time or subsequently 
that the Veteran's heart condition was related to active service.  

In this regard, the Board notes that it appears the Veteran 
attempted to establish entitlement to VA benefits based upon a 
heart disability prior to his death.  In January 1980, the 
Veteran requested increased compensation based upon the heart 
attack he suffered in 1978 and his inability to work.  The 
Veteran withdrew this claim in February 1980, however, indicating 
that he was satisfied with the pension he was receiving, and no 
further action was taken on the claim.  While the Veteran filed a 
claim based upon a heart disability prior to his death, the Board 
notes that he never provided details as to any in-service injury 
or disease to which his heart disability could be related.  
Instead, the Veteran only stated that he was seeking increased 
benefits due to the heart attack he suffered in 1978.  The 
evidence of record does not contain any competent or probative 
evidence which shows that the Veteran's heart disability was 
incurred in or aggravated by active service.  Nor does the 
evidence reflect that, prior to his death, the Veteran's heart 
disability was related to his service-connected disabilities.  

The Board also observes that the competent, credible, and 
probative evidence of record does not reflect that any of the 
Veteran's service-connected disabilities were principal or 
contributory causes of death.  Review of the evidence reflects 
that, in March 2008, the Veteran was admitted to the hospital for 
lightheadedness, dizziness on standing, and chest pain.  After 
treatment of his symptoms, the Veteran was discharged home in 
critical condition with home hospice.  The Veteran died less than 
1 month later.  There is no indication in the evidence dated in 
the month prior to his death or on the death certificate that the 
Veteran's service-connected right eye, headache, appendectomy 
scar, or left thigh disabilities caused or contributed to his 
death.  The appellant has not identified or submitted any 
evidence relating the cause of the Veteran's death to active 
service or to a service-connected disability.  In summary, the 
Board finds that service connection for the cause of the 
Veteran's death is not warranted.

DIC Benefits

The appellant also is claiming entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  

Even if the Veteran's death was not due to a service-connected 
disability, DIC benefits are payable to a surviving spouse where 
it is shown that the Veteran's death was not the result of 
willful misconduct, and he (1) was continuously rated totally 
disabled for the 10 years immediately preceding death; (2) was 
rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than ten 
years after separation from service; or (3) the Veteran was a 
former prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a period 
of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2009).

As noted, at the time of the Veteran's death, service connection 
was in effect for gunshot wound with anatomical loss of the right 
eye, rated 40 percent disabling from October 1946; right side 
headaches, rated as 10 percent disabling from March 1978 and as 
30 percent disabling from December 2001; appendectomy scar, rated 
noncompensable from October 1946; and gunshot wound, group XIV, 
anterior thigh, left, rated as noncompensable from October 1946.  
Review of the evidence reveals that entitlement to total 
disability rating based upon individual unemployability (TDIU) 
also had been established prior to the Veteran's death effective 
December 2001.  See December 2002 rating decision.  

The Board finds that entitlement to DIC under § 1318 is not 
warranted.  It is clear that the Veteran had not been rated 
totally disabled for a continuous 10 year period prior to his 
death, or that he was continuously rated totally disabled for a 
period of not less than five years from the date of his discharge 
from active duty.  Instead, the evidence shows the Veteran was 
rated totally disabled for only approximately seven years prior 
to his death.  In addition, there is no evidence showing the 
Veteran was a former prisoner of war.  Furthermore, the Veteran 
was not "entitled to receive" compensation for service-
connected disability rated totally disabling within the meaning 
of the law because none of the circumstances specified in 38 
C.F.R. § 3.22(b), under which a Veteran might have been entitled 
to receive compensation but was not in receipt thereof, is shown 
or alleged in this case.  Clear and unmistakable error has not 
been alleged or demonstrated in the rating decisions issued prior 
to the Veteran's death.  Additional service department records 
have not been submitted that would provide a basis for reopening 
the rating decisions issued prior to the Veteran's death.  
Finally, the Veteran did not have service-connected disability 
rated as totally disabling with compensation being withheld.  38 
C.F.R. § 3.22(b).

In making this determination, the Board has considered the 
appellant's assertions that the Veteran was totally disabled many 
years before VA approved his claim and that he unsuccessfully 
attempted to establish entitlement to benefits for many years.  
While the Board is sympathetic to the appellant, her lay 
statements alone do not provide any basis on which to grant this 
claim because the evidence does not reflect that the Veteran 
received or was entitled to receive a total disability rating 
prior to December 2001.  

The Court has held that, when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the appellant's DIC claim in this case, this claim 
must be denied.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


